The State of TexasAppellee/s




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                                    May 1, 2014

                                               No. 04-14-00298-CR

                                              Elvin Laron BURNES,
                                                    Appellant

                                                         v.

                                            THE STATE OF TEXAS,
                                                  Appellee

                            From the 227th Judicial District Court, Bexar County, Texas
                                          Trial Court No. 2013CR5493
                                 Honorable Philip A. Kazen, Jr., Judge Presiding

                                                  O R D E R
         Pursuant to a plea-bargain agreement, Elvin Burnes pled nolo contendere to having committed
aggravated assault and was sentenced to ten years imprisonment and a fine of $1500 in accordance with the
terms of his plea-bargain agreement. On January 27, 2014, the trial court signed a certification of defendant’s
right to appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R.
APP. P. 25.2(a)(2). After Burnes filed a notice of appeal, the trial court clerk sent copies of the certification and
notice of appeal to this court. See id. 25.2(e). The clerk’s record, which includes the trial court’s Rule
25.2(a)(2) certification, has been filed. See id. 25.2(d).

         “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised by written
motion filed and ruled on before trial, or (B) after getting the trial court’s permission to appeal.” Id. 25.2(a)(2).
The clerk’s record, which contains a written plea bargain, establishes the punishment assessed by the court
does not exceed the punishment recommended by the prosecutor and agreed to by the defendant. See id. The
clerk’s record does not include a written motion filed and ruled upon before trial; nor does it indicate that the
trial court gave its permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that Burnes does not have a right to appeal. We must dismiss an
appeal “if a certification that shows the defendant has the right of appeal has not been made part of the record.”
Id. 25.2(d).

        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d), unless an
amended trial court certification showing that Burnes has the right to appeal is made part of the appellate
record by June 2, 2014. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San
Antonio 2003, order).

         We ORDER all appellate deadlines be suspended until further order of the court.

                                                              _________________________________
                                                              Karen Angelini, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 1st
day of May, 2014.

                                                              ___________________________________
                                                              Keith E. Hottle
                                                              Clerk of Court